ORDER

PER CURIAM.
We consider whether this appeal should be transferred.
Rick Beard sued the Commissioner of Internal Revenue in the United States Tax Court. The Tax Court dismissed Beard’s petition as untimely filed. Beard filed a notice of appeal, seeking review of the Tax Court’s decision in this court.
We have no jurisdiction to review decisions of the Tax Court. 26 U.S.C. § 7482(a)(1) (“The United States Courts of Appeals (other than the United States Court of Appeals for the Federal Circuit) shall have exclusive jurisdiction to review the decisions of the Tax Court....”). Thus, we deem it appropriate to transfer this appeal to the United States Court of Appeals for the Fifth Circuit, which might otherwise have jurisdiction over the appeal. 28 U.S.C. § 1631 (“Whenever a civil action ... or an appeal ... is noticed for or filed with such a court and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or appeal to any other court in which the action or appeal could have been brought at the time it was filed or noticed.... ”).
Accordingly,
IT IS ORDERED THAT:
This appeal is transferred to the United States Court of Appeals for the Fifth Circuit.